Motion GRANTED and Order filed August 3, 2018.




                                       In The

                            Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00649-CV
                                   ____________

      IN RE SYLVESTER TURNER, MAYOR, AND DAVE MARTIN,
              HOUSTON CITY COUNCIL MEMBER, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               152nd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-50136

                                      ORDER

      On August 3, 2018, relators Sylvester Turner, Mayor, and Dave Martin,
Houston City Council Member, filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Kyle Carter, serving as ancillary judge
for the 152nd District Court, in Harris County, Texas, to set aside his temporary
restraining order signed on July 31, 2018, entered in trial court number 2018-50136.
Relators have also filed a motion asking this court to stay the temporary restraining
order pending a decision on the petition for writ of mandamus. See Tex. R. App. P.
52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the temporary restraining order signed on July 31, 2018,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Houston Professional Firefighters Association
IAFF-Local 341, the real party-in-interest, to file a response to the petition for writ
of mandamus on or before the close of business on Monday, August 6, 2018. See
Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.